DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/11/2021 amended claims 1, 16 and 17.  Claims 1-10, 14-19 and 21 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 16 and 17.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 20180216791 A1) in view of Kasuga (US 20140070724 A1).
Regarding claims 1 and 21, Leung teaches an illumination system (Fig. 7-25) comprising: a first luminaire (first light engine, 71/81/91b/91c/111/121/131/141/151/161/211/221/231/251) that is of an internal lighting type ([0067]) and includes a light emitter that emits first illumination light having a color simulating a sky ([0048]-[0050], [0088], [0112], [0127]); and a second luminaire (second light engine, 72/82/92b/92c/112/122/132/142/152/162/212/222/232/252) that is of a projection type and includes a projector (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23; [0137]) that projects, on an object (75), second illumination light simulating sunlight that passes through a position of the first luminaire (Fig. 7-9; [0028], [0048]-[0050], [0088], [00130], [0131], [0156]), wherein the first luminaire and the second luminaire are disposed in different positions in a same space (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23), and the first luminaire is disposed higher with respect to a floor than a projection area created on the object by the second illumination light (Fig. 7, 8, 9B, 9C, 11, 12, 
Leung does not teach the projection light is projected on the projection area without passing through the frame.
Leung teaches the projection light (232) being projected on the projection area without passing through the frame in another embodiment (Fig. 23).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the above embodiments such that the projection light is projected on the projection area without passing through the frame; because it is a rearrangement of parts that do not affect and change the principle of operation.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Lueng further teaches the second luminaire comprises a light source and at least an optical element ([0067]) but Leung does not explicitly teach the optical element being a lens.
Kasuga teaches a luminaire (Fig. 1) comprises a light source (211) and a biconvex lens (230).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Leung with Kasuga; because it allows great flexibility in controlling the shape of the projection.
Regarding claim 2, Leung further teaches the second illumination light is lower in color temperature than the first illumination light ([0633]).
Regarding claim 3, Leung teaches the first illumination light has a color temperature between 9000K and at most 15000K, and the second illumination light has a color temperature between 3000K and at most 5000K
Leung does not explicitly teach the first illumination light has a color temperature of at least 10000K and at most 15000K, and the second illumination light has a color temperature of at least 4000K and at most 6500K.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Leung such that the light output is of a particular color temperature; because it is a matter of design choice. 
Regarding claim 4, Leung further teaches the first illumination light has a color temperature of at least 3000K and at most 3500K, i.e., sunset sky, and the second illumination 
Regarding claim 5, Leung further teaches when the light emitter and the projector are observed from a place not illuminated by the second illumination light, the light emitter is higher in luminance than the projector (Table 1).
Regarding claim 6, Leung further teaches when the light emitter and the projector are observed from a place illuminated by the second illumination light, the light emitter is lower in luminance than the projector (Table 1).
Regarding claim 7, Leung, as modified in claim 1, consequently results in when the light emitter is seen in a plan view, the light emitter and the projector are on a same side with a reference plane as a boundary, the reference plane being perpendicular to a plane defined in the plan view, and including a normal line passing the center of the projection area and in a plan view of the light emitter, a line connecting the light emitter and the center intersects with a line connecting the projector and the center (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23).
Regarding claim 8, Leung further teaches the same space is defined by a top surface, a wall surface, and a floor surface, the projection area includes at least one of the floor surface or the wall surface, and the first luminaire is disposed on one of the top surface and the wall surface (Fig. 7, 8, 9A-C, 11, 12, 13, and 16), and the second luminaire is disposed on the other of the top surface and the wall surface (Fig. 23).
Regarding claim 9, Leung further teaches the first luminaire (first light engine) and the second luminaire (second light engine) being disposed on a same surface among surfaces defining the same space (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23), the opening is formed in the same surface (Fig. 7, 8, 9A-C, 11, 12, 13, and 16), the second luminaire is disposed in an installation 
Regarding claim 14, Leung teaches the first luminaire (one of 10a, 10b, 20, or 30) includes LEDs as a light source to generate white light ([0025], [0026], [0031], [0035], [0044], [0050], [0054]), but Leung does not teach the LEDs are an RGB-type.
Using RGB LEDs to generate white light is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Leung with RGB LEDs to generate white light; because it reduces undue experimentation by using proven technology.
Regarding claim 15, Leung further teaches the second luminaire being a spotlight ([0137]).
Regarding claim 16, Leung teaches an illumination method (Fig. 7-25) comprising: when a same space is illuminated by a first luminaire (first light engine) and a second luminaire (second light engine), the first luminaire that is of an internal lighting type ([0067]) and emits first illumination light having a color simulating a sky ([0048]-[0050], [0088], [0112], [0127]), the second luminaire that is of a projecting type ([0137]) and projects (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23; [0137]), on an object (75), second illumination light having a color simulating sunlight that passes through a position of the first luminaire (Fig. 7-9; [0028], [0048]-[0050], [0088], [00130], [0131], [0156]), emitting, by the first luminaire, the first illumination light from a position higher than a projection area created on the object by the second luminaire (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23).  Leung further teaches the first luminaire (first light engine, 71/81/91b/91c/111/121/131/141/151/161/211/221/231/251; [0116], [0120], [0124]) further 
Leung does not teach the projection light is projected on the projection area without passing through the frame.
Leung teaches the projection light (232) being projected on the projection area without passing through the frame in another embodiment (Fig. 23).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the above embodiments such that the projection light is projected on the projection area without passing through the frame; because it is a rearrangement of parts that do not affect and change the principle of operation.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Kasuga teaches a luminaire (Fig. 1) comprises a light source (211) and a biconvex lens (230).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Leung with Kasuga; because it allows great flexibility in controlling the shape of the projection.
Regarding claim 17, Leung teaches an illumination system (Fig. 7-25) comprising: a first luminaire (first light engine) that is of an internal lighting type ([0067]) and includes a light emitter that emits first illumination light having a color simulating a sky ([0048]-[0050], [0088], [0112], [0127]); and a second luminaire (second light engine) that is of a projection type and includes a projector ([0137]) that projects, on an object (75), second illumination light having a color simulating sunlight that passes through a position of the first luminaire (Fig. 7-9; [0028], [0048]-[0050], [0088], [00130], [0131], [0156]), wherein the first luminaire and the second luminaire emit the first illumination light and the second illumination light, respectively, into a same space in which the object is disposed (Fig. 7-25), and the first luminaire is disposed, in the space, at a location higher than a projection area on the object created by the second illumination light (Fig. 7, 8, 9B, 9C, 11, 12, 13, and 23).  Leung further teaches the first luminaire (first light engine, 71/81/91b/91c/111/121/131/141/151/161/211/221/231/251; [0116], [0120], [0124]) further includes: a light-emitting module (41, 51, 61) that includes a substrate and light-emitting elements mounted on the substrate: and a frame (Fig. 4-6) that holds a surface of the light emitter opposite to the light-emitting module (41, 51, 61), the light emitter (44 and/or 45; 54, 55, and/or 56; 64, and/or 65) is light-transmissive, covers the light-emitting module (41, 51, 61), and is 
Leung does not teach the projection light is projected on the projection area without passing through the frame.
Leung teaches the projection light (232) being projected on the projection area without passing through the frame in another embodiment (Fig. 23).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the above embodiments such that the projection light is projected on the projection area without passing through the frame; because it is a rearrangement of parts that do not affect and change the principle of operation.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Lueng further teaches the second luminaire comprises a light source and at least an optical element ([0067]) but Leung does not explicitly teach the optical element being a lens.
Kasuga teaches a luminaire (Fig. 1) comprises a light source (211) and a biconvex lens (230).

Regarding claim 18, Leung does not explicitly teach the second luminaire (second light engine) includes: a light source; and a mask that determines a shape of the second illumination light by partially blocking light from the light source.
Kasuga further teaches the luminaire (Fig. 1) includes: a light source (211); a lens (212) disposed in front of the light source; and a mask (220; [0043]) that determines a shape of the second illumination light by partially blocking light from the light source ([0066], [0096]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Leung with Kasuga; because it allows great flexibility in controlling the shape of the projection.
Regarding claim 19, Leung further teaches the second luminaire (second light engine) includes: a luminaire body (232) that includes the projector (232) and a light source (LEDs); and an arm (237) that rotatably supports the luminaire body (232) relative to an attachment surface, and the first luminaire (231) does not rotate relative to the attachment surface (wall; Fig. 23;[0276]-[0278]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kasuga and in further view of Mapel (US 20140117877 A1).
Regarding claim 10, Leung further teaches the first luminaire (first light engine) includes an LED as a first light source, light emitted from the first light source is emitted from the light emitter with going through no wavelength converter layer ([0048], [0067]), the second luminaire 
Neither Leung nor Kasuga teaches light emitted from the second light source is emitted from the projector via a wavelength converter layer.
Mapel teaches using LED and a laser diode exciting wavelength converter layer to simulate natural lights ([0054]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Leung and Kasuga with Mapel; because provides a desired color gamut.

Response to Arguments
Applicant's arguments with respect to claim 1, 16, and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882